Citation Nr: 0400063	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  93-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased original evaluation for bilateral 
varicose veins, currently assigned separate 20 percent 
ratings in each leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service including 
from July 1976 to July 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection and 
awarded a 30 percent disability rating for bilateral varicose 
veins.  A July 2003 rating action assigned separate 20 
percent ratings for each leg effective from January 12, 1998.

The Board has previously remanded this claim for additional 
development in May 1995 and April 1998.  That development 
having been completed, the case is now ready for appellate 
review.


FINDINGS OF FACT

1.	All available evidence for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	Prior to May 8, 1997, the veteran's bilateral varicose 
veins were no more than moderately severe and manifested 
by pain and discomfort on standing.  They were not 
manifested by ulceration or edema.

3.	From May 8, 1997, the veteran's bilateral varicose veins 
are severe, and manifested by pain and discomfort on 
standing, by dry scaly skin with some eczematous 
changes, and by minimal skin discoloration in the right 
ankle and hyper pigmentation in the left ankle.  The 
veteran's bilateral varicose veins have diameters 
ranging from 1.3 to 3.8 centimeters, and are sacculated, 
but are not manifested by ulceration, or edema.


CONCLUSION OF LAW

1.	The criteria for a disability evaluation in excess of 30 
percent prior to May 8, 1997 for the veteran's bilateral 
varicose veins are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104 Diagnostic Codes 7120 
(1997).

2.	The criteria for a disability evaluation of 50 percent 
from May 8, 1997 for the veteran's bilateral varicose 
veins are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104 Diagnostic Codes 7120 (1997, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The May 1993 Statement of the Case (SOC) and the December 
1997, May 1999, March 2003 and July 2003 Supplemental 
Statements of the Case (SSOCs) advised the veteran of the 
laws and regulations pertaining to his claim.  These 
documents informed the veteran of the evidence of record and 
explained the reasons and bases for denial.  The veteran was 
specifically informed that his appeal was being denied 
because his varicose veins did not meet the criteria for a 
higher rating including under the new rating criteria for 
varicose veins effective January 12, 1998.  The SOC and SSOCs 
made it clear to the veteran that in order to prevail on his 
claim, he needed to present evidence that his varicose veins 
met the criteria for the next higher rating.  The RO sent a 
letter dated in July 2003 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain.  The 
veteran was also contacted by phone on that same day and 
indicated there was no additional evidence to be obtained.  
In addition, the RO provided the veteran with several VA 
examinations for his varicose veins.

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In this case, the veteran stated that there was no 
additional evidence to be obtained.  In light of the fact 
that the veteran has indicated that there is no additional 
evidence forthcoming, the Board finds that there is no 
prejudice to the veteran in proceeding with his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records and 
provided the veteran with VA examinations in October 1992, 
May 1997, November 1998, and October 2000.  There is no 
indication that there is more information or medical evidence 
to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased evaluation for bilateral varicose veins

Service medical records reflect that the veteran was 
repeatedly treated for varicose veins during service and the 
disability was noted on his separation examination report in 
April 1992.  He was granted service connection for this 
injury and assigned a 30 percent evaluation.  The veteran 
appealed, seeking a higher initial rating.

The veteran underwent a VA examination in October 1992.  The 
examiner noted tortuous and sacculated varices involving the 
greater saphenous vein of the right leg and both above and 
below the knee and the left leg below the knee.  Deep venous 
circulation was competent.  There were no ulcerations, no 
hyper pigmentation, and no stasis dermatitis noted.

Treatment notes from August 1993 to May 1995 indicate that 
that veteran complained of tingling and numbness in his legs 
and there was an indication of stasis dermatitis.  There was 
no edema noted.  

The veteran underwent another VA examination in May 1997.  
The veteran complained of decreased sensation in his legs, 
occasional pain, and inability to stand for long periods of 
time due to swelling.  The examiner noted severe varices 
right leg greater than left.  There were decreased pulses in 
the right leg, normal pulses in the left leg.  The legs were 
cool to the touch with decreased sensation in both legs.  
There was no indication of ulceration, edema (other than the 
veteran's complaints of swelling), or eczema.

The veteran had another VA examination in November 1998.  The 
veteran complained of aching and pain especially after 
walking, sitting or standing for long periods of time.  The 
veteran also complained of some swelling.  The examiner noted 
severe varicosities located from the mid-thigh down both 
legs, especially located on the medial and posterior surfaces 
of the legs.  The varicosities were disfiguring and tender to 
palpation.  There was no edema and there were good dorsalis 
pedis pulses.  A February 1999 VA report also indicated that 
there was no ulceration and there was marked distortion.

The veteran underwent his most recent VA examination in 
October 2000.  The veteran complained of swelling, skin 
discoloration, and pain especially after prolonged standing 
or walking.  The examiner noted right leg saccular varicose 
veins present in the medial aspect of the leg both above and 
below the knee.  Because of the saccular and vesicular nature 
of the varicosities the examiner had difficulty noting the 
exact diameters although he later says they range from 
approximately one-half inch to one-and-one-half inches, which 
would be 1.3 to 3.8 centimeters.  Dorsalis pedis pulse was 
palpable on the right foot.  There was no edema.  The skin 
was dry and scaly and there were some eczematous changes 
noted in the ankle and lower right leg.  There was no 
ulceration, and only minimal skin discoloration in the ankle 
area of the right leg.  With respect to the left leg, the 
examiner noted no saccular varicosities above the knee but 
some below the knee and in the ankle area.  The veteran's 
skin was hyper pigmented in the left ankle area.  There was 
no ulceration and no edema of the left leg, and there was a 
palpable dorsalis pedis pulse.  The skin was dry and scaly 
with some eczematous change present.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

The Board notes that the rating criteria for varicose veins 
changed during the pendency of this appeal.  See, 62 Fed.Reg. 
65,207 (December 11, 1997).  The Board will apply the rating 
criteria that are more favorable to the veteran from the 
effective date of the change, January 12, 1998.  See, 
VAOPGCPREC 7-03 (2003).

Prior to January 12, 1998 the rating criteria provided that a 
30 percent rating was warranted for moderately severe 
bilateral varicose veins, involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation.  38 C.F.R. § 4.104, DC 7120 (1997).  A 
higher rating, of 50 percent, was not warranted unless the 
varicose veins were severe, involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation.  Id.

Effective January 12, 1998, the rating criteria for varicose 
veins changed.  The new rating criteria provided that each 
leg was to be rated separately.  A 20 percent rating is 
assigned under the new criteria for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, DC 7120 (2003).  A higher rating, 
of 40 percent, is not warranted unless there is persistent 
edema and stasis pigmentation or eczema, without or without 
intermittent ulceration.  Id. 

Applying the above to the facts in this case, the Board finds 
that under the old rating criteria, a rating of 30 percent 
and no higher, is warranted prior to May 8, 1997.  The 
October 1992 VA examination report noted tortuous and 
sacculated varices of the right leg both above and below the 
knee and of the left leg below the knee.  There was no 
indication of ulceration, no hyper pigmentation and no 
evidence of edema, and it is unclear exactly how large the 
varicosities were.  The veteran's file contains treatment 
notes and reports from 1992 to 1997, but there were no 
findings of edema or ulceration.  The veteran did complain of 
swelling in his legs, but none of the medical record supports 
that finding.  At no time prior to May 8, 1997, could the 
varicosities be termed more than moderately severe in degree.  
In light of the lack of medical evidence of either edema or 
episodes of ulceration or of distortion or any notation as to 
the size of the varicosities, the Board finds that under the 
old rating criteria, a rating of no more than 30 percent for 
bilateral varicose veins was warranted prior to May 8, 1997.  
38 C.F.R. § 4.104, DC 7120 (1997). 

Both the May 1997 and November 1998 VA examinations found the 
veteran's varicose veins to be severe.  In May 1997 the 
varicosities were noted to be severe with decreased pulses in 
the right leg.  In November 1998 the varicosities were noted 
to be severe in both legs from the mid-thigh down.  In 
addition, while the May 1997 and November 1998 VA 
examinations do not indicate the size of the varicosities, 
the October 2000 examination found that the varicosities were 
so sacculated, it was hard to measure them, but that they 
ranged approximately from one-half inch to one-and-a-half 
inches (1.3 to 3.8 centimeters).  The Board finds that as of 
the May 8, 1997 VA examination, the veteran's bilateral 
varicose veins meet the criteria for a 50 percent evaluation 
under the old rating criteria.  The varicosities are noted to 
be severe both above and below the knee on both legs.  There 
is involvement of the long saphenous with sacculation and 
distortion.  There was no report of edema or swelling but the 
Board finds that giving the benefit of the doubt to the 
veteran and assigning the rating that is most nearly 
approximated by the symptoms, a 50 percent rating is 
warranted effective May 8, 1997.  38 C.F.R. §§ 4.3, 4.7, 
4.104, DC 7120 (1997).  

Under the new rating criteria effective January 12, 1998 each 
leg is evaluated separately.  38 C.F.R. § 4.104, DC 7120 
(2003).  The veteran's disabilities have been rated as 20 
percent disabling in each leg effective January 12, 1998.  As 
noted above, the Board has granted an increase to 50 percent 
for bilateral varicose veins effective May 8, 997.  This 50 
percent rating is a higher evaluation than the current 
separate 20 percent ratings for each leg.  In order to be 
granted an increased rating under the new rating criteria the 
veteran's disabilities would have to meet the 40 percent 
criteria in either leg to be awarded a higher rating than the 
50 percent granted above.  The criteria of a higher rating, 
of 40 percent, in either leg, are not met.  38 C.F.R. 
§ 4.104, DC 7120 (2003).  A 40 percent rating in either leg 
requires a showing of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  As noted above, there is no medical evidence of 
edema, much less persistent edema, on any of the examinations 
done.  There is some evidence of discoloration especially of 
the ankle area, and some eczematous changes, but overall, the 
Board finds that in light of the lack of medical evidence 
supporting a finding of persistent edema, a 40 percent rating 
for either leg is not warranted.  Id. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2003) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's bilateral 
varicose veins have caused marked industrial interference or 
result in frequent hospitalizations.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign a rating higher than 30 percent prior to May 8, 1997 
or higher than 50 percent from May 8, 1997.




ORDER

Entitlement to disability rating in excess of 30 percent 
prior to May 8, 1997, is denied.

Entitlement to a disability rating of 50 percent, and no 
higher, from May 8, 1997, is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



